DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an attachment structure”, “a hinge structure”, “a limiting structure”, “wind turbine”, “nacelle”, “tower”, “rotor and blades” and “electronic components ” must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15, 17-18, and 20-21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claims 1 and 17; “a magnetic structure comprising at least one magnet to hold” is unclear; whereas the claim does not assert how only one magnet will function to hold without otherwise asserting a corresponding magnet for attachment or atleast asserting metal or magnetic material of an asserted structure suggested to oppose the magnet.  Regarding Claim 4; “at least one magnet” is unclear; whereas “atleast one magnet” is already asserted in claim 1.  Regarding Claim(s) 20-21; the claims are not presented in proper numerical sequence; whereas ‘claim 19’ is omitted, and claim 20 is presented to improperly depend on claim 19.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Michal 5,461,831).
Regarding Claim 1; Michal discloses a cabinet for electronic components (enclosure-12 and/or 50-Fig. 5 for electrical devices—as disclosed by col. 1, lines 54-58), the cabinet comprising an outer wall a closure, and an attachment structure, the outer wall encapsulating an internal space and forming an opening, the closure being attached to the outer wall by the attachment structure (whereas 12 and/or 50 defines an outer wall surrounding an opening 13 corresponding to closure 14 fastened thereto via attachment structure-54, 56, connected to 52 and/or or via attachment structure defined by cable(s) 44 connected to the outer wall via screws 58), and the attachment structure allowing movement of the closure relative to the outer wall between an open position where the opening is uncovered and a closed position where the opening is covered by the closure (as depicted by Fig. 5—whereas either attachment structure allows for movement between an open and closed position Note: the attachment structure is not asserted to cause or generate force for opening and closing), wherein the cabinet further comprises a magnet structure comprising at least one magnet arranged to hold the closure in the closed position and to release the closure in response to a pressure in the internal space (whereas gasket member comprises magnetic portion-26—as set forth by the abstract).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-8, 13-15, and 17-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Becker 2013/0026139) in view of (TADA 2015/0188253).
Regarding Claim(s) 1, 17; Becker discloses a wind turbine (1-Fig. 1), comprising: a tower (tower-3); a nacelle disposed on the tower (nacelle-4 on the tower—para. 0031); a rotor extending from the nacelle and having a plurality of blades disposed on a distal end (as depicted by Fig. 1—whereas a rotor extends away from the nacelle, and blades 5 extending outward in different direction from the rotor); and a cabinet for electronic components and disposed proximate to the tower (as depicted by Fig. 1-2—whereas a cabinet is deposed proximate to the tower and defined by 7, 13, and/or 6 on foundation-2), the cabinet comprising: an outer wall encapsulating an internal space and forming an opening (whereas 6 defines an outer wall in-part defining internal space-14 and an opening defined by 6 and/or 92 and sealed by a sealing plate-93 of a closure/pressure relief device-9); a closure (9); an attachment structure attaching the closure to the outer wall and allowing movement of the closure relative to the outer wall between an open position where the opening is uncovered and a closed position where the opening is covered by the closure (whereas 9 opens and closes relative to the wall-6 via attachment structure-91—as set forth by para.’s 0033 and 0045); and a retaining structure arranged to hold the closure in the closed position and to release the closure in response to a pressure in the internal space (as set forth by para.’s 0045-0046—whereas the attachment structure 91 is fastened by retaining elements-94 designed so as to yield and detach 93 at a specified force through which pressurizing gases can escape).  Except, Becker does not explicitly disclose the retaining structure is a magnet structure comprising atleast one magnet.  However, TADA discloses a magnet structure comprising atleast one magnet (para. 0004 discloses a magnetic connector comprises a pin connector), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retaining structure as a magnetic structure since it was known in the art that the magnetic structure will prevent the need for other mechanical biasing mechanism with less reliability for release and will otherwise allow pressure from a blast or arc condition to free the magnetic attachment without undesired opposing forces and with reduced damage to the cabinet.

Regarding Claim 2; Becker discloses the cabinet according to claim 1, wherein the attachment structure forms a hinge structure allows rotation of the closure relative to the outer wall (whereas attachment structure is suggested to atleast in part form a hinge structure between 91 and 93 via a cable-95—as depicted by Fig. 5a; whereas para. 0047 discloses upon being triggered the closure 9 is prevented from detachment from the outer wall; and para. 0045 discloses the closure is pivotably attached).  

Regarding Claim(s) 3 or 18; Becker discloses the cabinet according to claim(s) 2 or 17, comprising a limiting structure configured to limit rotation of the closure relative to the outer wall (atleast in part where the cable and/or screw connector fastened thereto prevents complete detachment of the closure to avoid retrieving the closure after discharge).  

Regarding Claim(s) 4 or 20; Becker discloses the cabinet according to claim(s) 1 or 19, wherein the closure is configured to move to the closed position when not being biased away from the closed position (via cable-95—para. 0047—whereas detachment is prevented when biased by discharge pressure and thus configured to be re-closed).  Note: structure configured to move to closed position is not asserted and thus automatic, manual and/or type of force to allow configured to be moved to closed position.   

Regarding Claim(s) 5 or 21; Becker discloses the cabinet according to claim(s) 4 or 20, wherein the configuration to move to the closed position is provided by at least one magnet of the magnet structure being arranged at the attachment structure (as already set forth).  

Regarding Claim 6; Becker discloses the cabinet according to claim 1, wherein the magnet structure forms a sealing gasket between the outer wall and the closure to thereby provide a sealing encapsulation of the internal space (whereas the closures is sealed to the opening—para. 0027-0028; and the modified magnet(s) are disposed around the opening).  

Regarding Claim 7; Becker discloses the cabinet according to claim 1, wherein the outer wall forms an outwards flange extending away from the enclosed space and extending circumferentially about the opening (as depicted by Fig.’s 5a-5b).  

Regarding Claim 8; Becker discloses the cabinet according to claim 7, wherein the closure forms a rim portion being received within the outwards flange (via 92--as depicted by Fig.’s 5a-5b).  

Regarding Claim 13; Becker discloses the already modified cabinet according to claim 1 wherein the outer wall and the closure are made of blanks of a sheet material, and wherein the closure is made from a blank having a larger sheet thickness than the outer wall.  

Regarding Claim 14; Becker discloses the already modified cabinet according to claim 1, comprising electronic components housed in the internal space (as constituted by switchgear-7 and switch devices-11).  

Regarding Claim 15; Becker discloses the already modified cabinet according to claim 1, comprising a support structure for supporting the cabinet on ground, and wherein the opening is horizontal, when the cabinet is supported by the support structure (as depicted by Fig.’s 1-3).  


8.	Claim(s) 9-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Becker 2013/0026139) in view of (TADA 2015/0188253) as applied to claim 1 above, and further in view of (Gunderman 4,180,177).
Regarding Claim 9; Becker discloses the cabinet according to claim 1, except, explicitly comprising an inner lining attached to the outer wall and forming a mesh between the opening and the closure, when the closure is in the closed position.  However, Gunderman discloses an inner lining attached to the outer wall and forming a mesh between the opening and the closure, when the closure is in the closed position (as disclosed by col. 3, lines 7-16 and further depicted by Fig. 2—whereas an inner lining defined by a porous plate-29 is disposed between a closure 37 and an outer wall defined by 11 and/or 15—otherwise depicted by Fig. 1), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to further comprise a mesh inner lining configured between the closure and the outer wall since it was known in the art that according to the mesh material type and/or porosity size then the inner lining will cool and arrest any flame or hot particles of gases exiting the cabinet.

Regarding Claim 10; Becker discloses the cabinet according to claim 9, except, explicitly wherein the mesh size provides openings of less than 50 mm².  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity as less than 50 mm² so as to achieve a desired ratio of the mesh dimensions to an internal volumetric pressure high enough to meet a required pressure rating, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 11; Becker discloses the already modified cabinet according to claim 9, wherein the inner lining is arranged directly adjacent the closure (as already depicted by TADA-Fig. 3).  

Regarding Claim 12; Becker discloses the already modified cabinet according to claim 9, wherein inner lining provides a higher resistance against deflection than the closure.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835